Citation Nr: 9920107	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-03 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart disorder, 
secondary to rheumatic fever.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active military duty from March 1951 
to March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied service 
connection for a heart disorder, secondary to rheumatic 
fever.

In May 1998, a video conference hearing was held before 
Bettina S. Callaway, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

In December 1998, the Board remanded this matter for an 
additional search for the veteran's service and post service 
medical records.  For the reasons indicated below, the Board 
concludes that an additional remand is necessary in this 
matter.


REMAND

In this case, the veteran contends that he developed a heart 
disorder as a result of his alleged inservice incurrence of 
rheumatic fever.  Specifically, the veteran claims that he 
was hospitalized for treatment of rheumatic fever from June 
11, 1951 to September 21, 1951.  As a result of this 
condition, the veteran alleges that he subsequently developed 
a complete heart block requiring insertion of a permanent 
transvenous pacemaker.

The veteran's report of separation, Form DD 214, noted that 
he served on active duty in the United States Army from March 
1951 to March 1954.  Although his complete service medical 
records are not available, the veteran's discharge 
examination, performed in March 1954, noted that his heart, 
lungs and chest were normal.  X-ray examination of the chest 
revealed clear lung fields and a normal cardiac silhouette.

In support of his claim, the veteran submitted multiple 
letters written by him to his mother during his active duty 
service.  A letter, dated June 4, 1951, stated "[j]ust a few 
lines to let you know that I am alright except for a bad knee 
my left knee is swolen [sic] up and I can hardly walk."  The 
letter also indicated that "I got a slip from the doctor he 
said for me to take it easy for two weeks.  I don't have to 
march, walk or stand on it for a period of two weeks.  I mite 
[sic] get a pass next week if I do I am coming home but I am 
not going to count on it."  A letter, dated June 6, 1951, 
noted "I am ok except my knees my right knee is swolen [sic] 
up now so I have a hard time walking with both knees swolen 
[sic] up.  I don't have to do anything though.  I just lay 
around the Barracks and sleep and eat 'Ha Ha.'"  A letter, 
dated June 11, 1951, noted that "I am in the hospital now.  
I asked the doctor what was the matter with my knees but he 
never did tell me you can't get them to tell you nothing much 
but I don't think it is too bad."  A letter, dated June 17, 
1951, noted that "I am getting along fine I am still in the 
hospital.  I don't know when I will get out my knees aren't 
swollen much now.  I asked the Doctor what caused my knees to 
swell up like that but he wouldn't tell me."  A letter, 
dated June 21, 1951, noted that "I am getting along fine my 
knees are not swolen [sic] much now.  I think they be all 
right in a few more days."  A letter, dated July 28, 1951, 
noted that "I am still in the hospital but my knee[s] aren't 
swolen [sic] any now but they are still sore in the joints."  
A letter, dated August 8, 1951, noted that "I am feeling 
fine now.  I got rid of my cold and my knees aren't swolen 
[sic] any now and they ain't very sore so maby [sic] I will 
get out of the hospital next week."  A letter, dated 
September 10, 1951, noted that the veteran had returned 
safely from home back to the post by bus.  A letter, dated 
September 13, 1951, noted that "I got out of the hospital 
[on] my birthday," and "I feel pretty good."

Medical treatment reports, dated May 1993 to November 1993, 
were retrieved from the Cobb Hospital and Medical Center and 
C. Markle, M.D.  A review of these treatment records revealed 
treatment for a variety of conditions, including prostatitis, 
sinusitis, diabetes mellitus, and cervical radiculopathy.  A 
hospitalization report, dated May 1993, noted that the 
veteran was admitted with a two to three week history of 
extreme weakness on exertion.  An electrocardiogram and 
monitoring revealed a complete heart block.  The veteran's 
discharge examination noted that he underwent an insertion of 
a permanent transvenous pacemaker.  

In July 1998, VA received an opinion letter from C. Markle, 
M.D., dated in February 1998.  In his letter, Dr. Markle 
indicated that he had treated the veteran for the past 
thirteen years and that the veteran had a "history of heart 
murmur when he first came to me as a patient."  Dr. Markle 
also noted that the veteran informed him of his history of 
rheumatic fever during active duty service, and that swelling 
and soreness of the knees is symptomatic of rheumatic fever.

After a thorough review of the veteran's claims file, the 
Board concludes that an advisory opinion is needed in this 
matter to determine the relationship, if any, between the 
veteran's current heart disorder and his alleged inservice 
treatment for rheumatic fever.  Specifically, the Board is 
interested in whether there is a relationship between the 
veteran's alleged inservice treatment for rheumatic fever and 
his subsequent development, over thirty years later, of a 
complete heart block requiring insertion of a permanent 
transvenous pacemaker.  The Board also believes that 
additional post service medical records should be requested 
from C. Markle, M.D.  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
receiving an advisory opinion.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should request from the veteran 
the names, addresses and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
him for his heart disorder during the 
course of this appeal.  After obtaining 
any necessary authorizations, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran, which have not been previously 
secured. 

The RO should also obtain any necessary 
authorizations and attempt to obtain 
copies of all post service medical 
records relating to treatment of the 
veteran's heart disorder from C. David 
Markle, M.D., dating from 1993.

2.  The RO should then scheduled the 
veteran for a VA cardiology examination, 
to be performed preferably by a board 
certified cardiologist, who has not 
previously examined the veteran, to 
determine the current manifestations of 
his current heart disorder.  Any and all 
evaluations, tests, and studies deemed 
necessary should be accomplished and the 
findings reported in detail.  

The veteran's claims file should be 
reviewed by the examiner to determine the 
relationship, if any, between the 
veteran's current heart disorder and his 
alleged inservice treatment for rheumatic 
fever.  After a thorough review of the 
veteran's claims file, including his 
discharge examination, dated March 1954, 
and his post service medical records, the 
examining physician should express an 
opinion as to the following:

a.  Whether it is at least as likely 
as not that the veteran's current 
heart disorder, including a complete 
heart block which required insertion 
of a permanent transvenous 
pacemaker, resulted from his active 
duty military service or his alleged 
inservice treatment for rheumatic 
fever.

The claims folder must be made available 
and reviewed by the examiner prior to 
making the above determination.  The 
examiner should provide complete 
rationale for all conclusions reached. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

4.  Subsequently, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
heart disorder, secondary to rheumatic 
fever.

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




